UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6055


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ANTHONY PETERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:07-cr-00045-BR-1)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Anthony Peterson, Appellant Pro Se.    Kristine L. Fritz,
OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Anthony Peterson appeals the district court’s order

denying his motion for a new trial and related motions.                    See

Fed. R. Crim. P. 33.          We have reviewed the record and find no

reversible error.          Accordingly, we affirm.         United States v.

Peterson, No. 4:07-cr-00045-BR-1 (E.D.N.C. Dec. 19, 2014).                  We

dispense   with     oral    argument   because      the    facts   and   legal

contentions   are   adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                       2